Citation Nr: 1761111	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for Parkinson's disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined for his Parkinson's disease for compensation and pension purposes in April 2015.  Since that time he has stated that his examination was not complete and that his speech and motor skills were much worse than specified by the examiner.  See, e.g., VA-Form 9 dated April 2016.  As the severity of his Parkinson's disease has potentially worsened since it was last evaluated more than two and a half years ago, additional examination is warranted to assess the present severity of the Veteran's Parkinson's disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his Parkinson's disease.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his Parkinson's disease from January 2015 to present.

3.  The AOJ should then arrange for the Veteran to be scheduled for the appropriate VA evaluation to determine the current severity of his Parkinson's disease, and all residual disorders.  

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must clearly identify all related residual disorders of Parkinson's disease, to include disorders manifested by motor manifestations, cognitive impairment, nerve impairment, speech impairment, urinary problems, sexual dysfunction, loss of sense of smell, sleep disturbance, sporadic constipation, balance difficulty, swallowing difficulty, and uncontrollable drooling. 

The examiner must specifically address the complete symptomatology for each established residual of Parkinson's disease in order to assess the severity of each residual.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




